DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 02/01/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 31-34 and 36-60 are pending in this action.  Claim 35 has been cancelled.  Claims 1-30 have been cancelled previously.  Claims 31-33, 36-39, 46-52, 55-56, 60 have been amended.  Claims 31-34 and 36-60 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of PCT/US2019/27044, filed April 11, 2019, which claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018, and also is a continuation of U.S. Patent Application No. 16/381,575, filed April 11, 2019 and now issued as US patent 10,799,453, which also claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 36, 42, 49-50, 58 are objected to because of the following informalities:  
In claim 36, the limitation “the amount of the surfactant is about 0.1 mg/ml to about 2 mg/ml” should be corrected to “the amount of the surfactant is from about 0.1 mg/ml to about 2 mg/ml” or as needed for clarity.  
It is suggested that in claim 42 the alternatives that can be used in the claimed suspension should be defined by proper Markush group language, i.e., “wherein the suspension agent is selected from the group consisting of silicone dioxide, ..., and combinations thereof” for clarity.  
The acronym “ACE” recited in claim 49 should be removed, because said acronym is not used in subsequent claims.  
In claim 50 the term “Coronary Artery Disease” should be corrected to “coronary artery disease”.  
It is suggested that in claim 58 the limitation “ejection fraction <40%” should be corrected to “ejection fraction of less than 40%” for clarity.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 36, 44, 53-54, 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the limitation “mixture of step (i) further comprises polysorbate 80 acting as a first surfactant”.  Further, newly amended claim 36 (dependent on claim 34) recites the limitation “the amount of the surfactant is...” that is unclear, because it is not clear to what surfactant said limitation refers – first surfactant (claim 34), OR some other surfactant present in the mixture.  How many surfactants should be present in the claimed composition?.  Clarification is required.  
Claim 44 recites the limitation “a final concentration of amlodipine benzoate in the suspension is equivalent to about 0.8 mg/ml to about 1.2 mg/ml” that is not clear.  This limitation was interpreted as best understood as “a final concentration of amlodipine benzoate in the suspension is from about 0.8 mg/ml to about 1.2 mg/ml of amlodipine freebase”.  Similar is applied to claim 54.  Clarification is required.  
Claim 53 recites the limitation “acting as a first surfactant” that is not clear.  Does this limitation imply the use of other/additional surfactants?  Clarification is required.  
Claim 58 (dependent on claim 50) recites the limitation “wherein the angiographically documented coronary artery disease”.  Independent claim 50, however, does not include “an angiographically documented coronary artery disease".  Thus, there insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim 58 are not reasonably clear.  Clarification is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 31-34 and 36-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,799,453 (parent patent).
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  A suspension comprising particles comprising amlodipine benzoate and having a median diameter D50 value of 5-40 μm, wherein said suspension is made by a process comprising: (i) providing an aqueous mixture comprising amlodipine besylate; (ii) adding sodium benzoate to the aqueous st mixture; and (iii) subjecting the first mixture to agitation, thereby forming a 2nd mixture comprising amlodipine benzoate.  The prior patent also teaches methods of using said suspensions/formulations for treating hypertension and/or coronary artery disease in a patient in need thereof by administering to the patient (e.g., an elderly, an adult, a child) said suspensions comprising amlodipine benzoate in an amount of 0.8-1.2 mg/ml of amlodipine free base.

Claims 31-34 and 36-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1) U.S. Patent No. US 10,894,039; and (2) U.S. Patent No. US 10,959,991.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  Methods of treating hypertension (US 10,894,039) and/or coronary artery disease (US 10,959,991) by administering to a patient in need thereof (e.g., an elderly, an adult, a child) an oral liquid formulation comprising: (i) amlodipine benzoate in an amount of 1.0 mg/ml of amlodipine freebase (ii) sodium benzoate; (iii) a citrate buffer; (iv) silicon dioxide; (v) hydroxypropyl methylcellulose; (vi) simethicone; (vii) polysorbate 80/surfactant; and (viii) water; and wherein the amlodipine benzoate is formed in situ by mixing said additives.  Prior patents also teach a preparation of said suspensions comprising amlodipine benzoate particles having a size of less than 50 µm (Examples).   

Claims 31-34 and 36-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1) U.S. Patent No. 10,695,329; (2) U.S. Patent No. 10,952,998.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  An oral liquid formulation comprising: (i) amlodipine benzoate in an amount of 1.0 mg/ml of amlodipine freebase (ii) sodium benzoate; (iii) a citrate buffer; (iv) silicon dioxide; (v) hydroxypropyl methylcellulose; (vi) simethicone; (vii) polysorbate 80/surfactant; and (viii) water; and wherein the amlodipine benzoate is formed in situ by mixing said additives.  Prior patents also teach a preparation of said suspensions comprising amlodipine benzoate particles having a size of less than 50 µm (Examples), and/or methods of using said formulations for the treatment of hypertension and coronary artery disease by administering to a patient in need thereof (e.g., an elderly, an adult, a child) said suspensions/formulation.  

Response to Arguments
Applicant's arguments, filed on 02/01/2022, have been considered, but were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections of record to clarify the position of the examiner.  Additional examiner’s comments are set forth next.
In response to applicant's argument that the instant claims include additional limitations regarding a process of making the claimed product/suspension, it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product absent some evidence of nonobviousness.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113.  Further, it is noted that the prior patents claim the products comprising compounds as instantly claimed, and describe the process of preparation of said products by (i) providing an aqueous mixtures comprising amlodipine besylate; (ii) adding sodium benzoate to said mixture; and (ii) agitating the mixture of step (ii) for providing particles having a size of less than 50 µm.  Therefore, the product obtained by the method as instantly claimed is a subset of the products claimed by the prior patents.  Furthermore, the prior patents clam and/or teach the methods of using said products/suspensions for the treatment of hypertension and coronary artery disease by administering to a patient in need thereof (e.g., an elderly, an adult, a child) said suspensions/formulation.   Therefore, the applicant’s arguments are nor persuasive.  
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which the claims present in view of the state of the art, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615